Case 1:20-cv-12229-NMG Document 43-1 Filed 05/21/21 Page 1 of 2




                       Exhibit A
            Case 1:20-cv-12229-NMG Document 43-1 Filed 05/21/21 Page 2 of 2




Travis Pregent <Travis@pregentlaw.com>                                                                     Mon, May 10, 1:35 PM
                                                                                                                   (7 days ago)

Attorney Okoye:

Pursuant to the Court's Preliminary Injunction and Order of May 4, 2021, my clients will
agree to retain a mediator and I have included below a list of three possible options:

Bonnie McCloud, Ret.
Nancy Staffier-Holtz, Ret.
Brad Honoroff

Please let me know if your clients agree to a mediator and if you have any preferences
regarding the same.

Sincerely,

Travis

--

Travis T. Pregent, Esq.

PREGENT LAW

One State Street, Suite 1200, Boston, MA 02109
One Hundred Cummings Center, Suite 207P, Beverly, MA 01915
Office. 978.381.3256 | Cell. 978-317-
2203 | Fax. 978.633.9048
travis@pregentlaw.com
www.pregentlaw.com
The documents included with this electronic mail transmission contain information from the law firm of Pregent Law which is confidential
and/or privileged. This information is intended to be for the use of the addressee only. Note that any disclosure, printing, photocopying,
distribution or use of the contents of this e-mailed information by persons other than the addressee or an agent of the addressee, is
unauthorized and prohibited. If you have received this electronic mail in error, please notify us via electronic mail reply to the sender or by
telephone (978-381-3256) immediately.
